NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARTIN LOMELI-GASPAR, AKA Jorge                 No.    17-70063
Alberto Castillo, AKA Jorge Castillo-
Belecha, AKA Javier Garcia-Rubio,               Agency No. A089-775-912

                Petitioner,
                                                MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Martin Lomeli-Gaspar, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v.

Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the BIA’s interpretation of the governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for

substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d
1066, 1070 (9th Cir. 2008). We deny the petition for review.

      In his opening brief, Lomeli-Gaspar does not make any arguments

challenging the agency’s dispositive time bar determination and denial of his CAT

claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (“Issues

raised in a brief that are not supported by argument are deemed abandoned.”).

Thus, we deny the petition for review as to Lomeli-Gaspar’s asylum and CAT

claims.

      The agency did not err in finding that Lomeli-Gaspar failed to establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question.’”) (citation omitted); see also

Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1229 (9th Cir. 2016) (concluding


                                           2                                        17-70063
“imputed wealthy Americans” returning to Mexico did not constitute a particular

social group); Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010)

(concluding “returning Mexicans from the United States” did not constitute a

particular social group). Further, substantial evidence supports the agency’s

determination that Lomeli-Gaspar otherwise failed to establish that any harm he

fears in Mexico will be on account of a protected ground. See Zetino v. Holder,

622 F.3d 1007, 1016 (9th Cir. 2010) (applicant’s “desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground”). Thus, Lomeli-Gaspar’s withholding of

removal claim fails.

      PETITION FOR REVIEW DENIED.




                                         3                                      17-70063